                   Case 19-11563-KBO            Doc 511          Filed 10/16/19       Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             )    Chapter 11
    In re:                                                   )
                                                             )    Case No. 19-11563 (KBO)
    EMERGE ENERGY SERVICES LP, et al.,1                      )
                                                             )    (Jointly Administered)
                              Debtors.                       )
                                                             )    Re: Docket No. 407

CERTIFICATE OF NO OBJECTION REGARDING FIRST MONTHLY APPLICATION
 FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES OF PROVINCE,
       INC., AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE
           OF UNSECURED CREDITORS, FOR THE PERIOD FROM
                 AUGUST 2, 2019 THROUGH AUGUST 31, 2019

         The undersigned hereby certifies that he has received no answer, objection or any other

responsive pleading with respect to the First Monthly Application for Compensation and

Reimbursement of Expenses of Province, Inc., as Financial Advisor to the Official Committee of

Unsecured Creditors, for the Period from August 2, 2019 through August 31, 2019 [Docket No.

407] (the “Application”) of Province, Inc. (the “Applicant”). The undersigned further certifies that

he has reviewed the Court’s docket in this case and no formal answer, objection or other response

to the Application appears thereon.2 The Application was filed with the Court on the date listed

on Exhibit A.

         Pursuant to the Order under 11 U.S.C. §§ 105(a) and 331, Fed. R. Bankr. P. 2016(a) and

Del. Bankr. L.R. 2016-2 Establishing Procedures for Interim Compensation and Reimbursement

of Professionals [Docket No. 155] (the “Interim Compensation Order”) entered August 9, 2019,



1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683), Emerge Energy Services Operating
LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy Services Finance Corporation (9875). The
Debtors’ address is 5600 Clearfork Main Street, Suite 400, Fort Worth, Texas 76109.
2
          Pursuant to the Interim Compensation Order (as that term is defined herein), parties have twenty (20) days
after the date of service to object to the Application.


IMPAC 6446601v.1
                   Case 19-11563-KBO    Doc 511     Filed 10/16/19     Page 2 of 3



the Debtors are authorized and directed to pay the Applicant eighty percent (80%) of the fees and

one hundred percent (100%) of the expenses requested in the Application upon the filing of this

Certificate of No Objection without the need for entry of a Court order approving the Application.

 Dated: October 16, 2019                   POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                           /s/ Aaron H. Stulman
                                           Jeremy W. Ryan (DE Bar No. 4057)
                                           Christopher M. Samis (DE Bar No. 4909)
                                           L. Katherine Good (DE Bar No. 5101)
                                           Aaron H. Stulman (DE Bar No. 5807)
                                           1313 North Market Street, Sixth Floor
                                           Wilmington, DE 19801
                                           Telephone: (302) 984-6000
                                           Facsimile: (302) 658-1192
                                           Email: jryan@potteranderson.com
                                                   csamis@potteranderson.com
                                                   kgood@potteranderson.com
                                                   astulman@potteranderson.com

                                           -and-

                                           KILPATRICK TOWNSEND & STOCKTON LLP
                                           Todd C. Meyers (admitted pro hac vice)
                                           David M. Posner (admitted pro hac vice)
                                           Kelly Moynihan (admitted pro hac vice)
                                           The Grace Building
                                           1114 Avenue of the Americas
                                           New York, NY 10036
                                           Telephone: (212) 775-8700
                                           Facsimile: (212) 775-8800
                                           Email: tmeyers@kilpatricktownsend.com
                                                  dposner@kilpatricktownsend.com
                                                  kmoynihan@kilpatricktownsend.com

                                           -and-




                                                2

IMPAC 6446601v.1
                   Case 19-11563-KBO   Doc 511   Filed 10/16/19    Page 3 of 3



                                         KILPATRICK TOWNSEND & STOCKTON LLP
                                         Lenard M. Parkins (admitted pro hac vice)
                                         700 Louisiana Street, Suite 4300
                                         Houston, TX 77002
                                         Telephone: (281) 809-4100
                                         Facsimile: (281) 929-0797
                                         Email: lparkins@kilpatricktownsend.com

                                         Counsel to the Official Committee of Unsecured Creditors
                                         of Emerge Energy Services LP, et al.




                                             3

IMPAC 6446601v.1
